METHOD OF PROCESSING WORKPIECE AND RESIN SHEET
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US20170352573).
Regarding claim 2, Wen et al. teaches a method of processing a workpiece (Wf) with devices (substrate surfaces in manufacturing semiconductor devices) formed on a face side thereof by polishing a reverse side of the workpiece (Wf), comprising (Fig. 3):
sticking an adhesive layer side (double-sided tape or adhesive) of a resin sheet (28) having a layered structure that includes an adhesive layer(adhesive or double-sided tape) and a base material layer (PEEK), to a support base (20) ([0026] lines 25-33; Fig. 3);
29 travels through all of 28 and forms irregularities/holes through both layers and surfaces) that is opposite the adhesive layer (bottom side of 28) (Fig. 3);
after sticking the adhesive layer and forming the surface irregularities (29), placing the face side of the workpiece (Wf) and the face side of the base material layer in facing relation to each other, and pressing the workpiece against the resin sheet (28) or pressing the resin sheet against the workpiece, thereby bringing the workpiece into intimate contact with the resin sheet (28) to fix the workpiece to the resin sheet (28) (Fig. 3; [0025]-[0027]);
holding a surface of the support base (20) that is opposite the resin sheet (28), with the workpiece (Wf) being fixed to the support base (20) through the resin sheet (28), on a holding surface of a rotatable chuck table (10) (Figs. 1 and 3; [0020]);
and after holding the surface of the support base (20), polishing the reverse side of the workpiece (Wf) with a polishing pad (33) disposed in facing relation to the holding surface (10) (Figs. 1 and 3).
Regarding claim 3, Wen et al. teaches a resin sheet unit (28 in addition to adhesion means) for fixing a workpiece (Wf) in intimate contact therewith, comprising (Fig. 3):
a resin sheet (28) having a layered structure that includes an adhesive layer (double-sided tape or adhesive) and a base material layer (PEEK), with surface irregularities (29) formed on a face side of the base material layer that is opposite the adhesive layer (lower surface of 28), the surface irregularities (29) being defined by grooves in the face side of the base material layer and remaining portions of the face side of the base material layer (Fig. 3; see annotated Fig. 3; [0026] lines 26-29);
and a support base (20) to which an adhesive layer side of the resin sheet (28) is stuck, wherein the resin sheet unit fixes the workpiece (Wf) to the support base (20) by placing the face side of the workpiece and the face side of the base material layer in facing relation to each other and bringing the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US20170352573) in view of Yamashita et al. (US20180122700).
Wen et al. teaches a method of processing a workpiece (Wf) with devices (substrate surfaces in manufacturing semiconductor devices) formed on a face side thereof by grinding (polishing) a reverse side of the workpiece (Wf) until the workpiece is thinned to a predetermined finished thickness, comprising (Fig. 3):
sticking an adhesive layer side (double-sided tape or adhesive) of a resin sheet (28) having a layered structure that includes an adhesive layer(adhesive or double-sided tape) and a base material layer (PEEK), to a support base (20) ([0026] lines 25-33; Fig. 3);
before or after sticking the adhesive layer side, forming surface irregularities (29) on a face side of the base material (upper surface 28, 29 travels through all of 28 and forms irregularities/holes through both layers and surfaces) that is opposite the adhesive layer (bottom side of 28) (Fig. 3);

holding a surface of the support base (20) that is opposite the resin sheet (28), with the workpiece (Wf) being fixed to the support base (20) through the resin sheet (28), on a holding surface of a rotatable chuck table (10) (Figs. 1 and 3; [0020]);
and after holding the surface of the support base (20), grinding (polishing) the reverse side of the workpiece (Wf) in facing relation to the holding surface (10) (Figs. 1 and 3).
Wen et al. does not disclose the grinding is done by a grinding stone mounted on a grinding wheel.
Yamashita et al. teach a wafer (10) held to a chuck table with adhesive tape (T) and under vacuum ([0028]; Fig. 2);
and after holding the surface of the support base (chuck table), grinding the reverse side of the workpiece (10) with a grinding stone (25) mounted on a grinding wheel (24) disposed in facing relation to the holding surface (F) (Fig. 1; [0028]-[0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to polish the workpiece of Wen et al. with a grinding stone attached to a grinding wheel, like that taught by Yamashita et al., because both applications teach rotating an abrasive along the top surface of a thin wafer to finish a surface of the wafer.


    PNG
    media_image1.png
    342
    715
    media_image1.png
    Greyscale

Wen et al., annotated Fig. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723